Name: Commission Regulation (EEC) No 175/93 of 29 January 1993 fixing the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 93No L 22/40 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 175/93 of 29 January 1993 fixing the corrective amount applicable to the refund on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the cif price is that determined in accordance with Article 16 of Regulation (EEC) No 1418/76 ; whereas the cif forward delivery price is that determined in accor ­ dance with Article 3 (2) of Council Regulation (EEC) No 1428/76 Q, based in respect of each month for which the export licence is valid, on the cif price calculated on the basis of offers for shipment during the month of exporta ­ tion ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the second subparagraph of Article 17 (4) thereof, Whereas the first subparagraph of Article 17 (4) of Regu ­ lation (EEC) No 1418/76 provides that the export refund applicable to rice and broken rice on the day on which application for an export licence is made, adjusted for the threshold price which will be in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the licence ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (') ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas Commission Regulation No 474/67/EEC (3), as amended by Regulation (EEC) No 1397/68 (4), lays down detailed rules for the advance fixing of the export refund on rice and broken rice ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Whereas export possibilities exist for a quantity of 5 000 tonnes of wholly milled rice, falling within CN codes 1006 30 94 900 and 1006 30 96 900 to certain destina ­ tions ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (% as last amended by Regulation (EEC) No 3570/92 (*), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas that Regulation provides that the refund appli ­ cable on the day on which application for an export licence is made must, when it is fixed in advance, be reduced by an amount no greater than the difference between the cif forward delivery price and the cif price, where the former exceeds the latter by more than ECU 0,30 per tonne ; whereas on the other hand, the refund must be increased by an amount no greater than the difference between the cif price and the cif forward deli ­ very price, where the former exceeds the latter by more than ECU 0,30 per tonne ; The corrective amount referred to in Article 17 (4) of Regulation (EEC) No 1418/76 which is applicable to the export refunds fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto. Article 2 (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. This Regulation shall enter into force on 1 February 1993 . (3) OJ No 204, 24. 8 . 1967, p. 20. ( «) OJ No L 222, 10 . 9. 1968, p. 6 . V) OJ No L 94, 7. 4. 1989, p. 13 . 0 OJ No L 166, 25. 6. 1976, p. 30. (8) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 17.(*) OJ No L 362, 11 . 12. 1992, p. 51 30. 1 . 93 Official Journal of the European Communities No L 22/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 29 January 1993 fixing the corrective amount applicable to the refund on rice and broken rice (ECU/tonne)  . , ~ . . ... Current 1st period 2nd period 3rd periodProduct code Destination 0 2 3 4 5 1006 20 11 000 01 0 0 0 0 1006 20 13 000 01 0 0 0 0 1006 20 15 000 01 0 0 0 0 1006 20 17 000      1006 20 92 000 01 0 0 0 0 1006 20 94 000 01 0 0 0 0 1006 20 96 000 01 0 0 0 0 1006 20 98 000      1006 30 21 000 01 0 0 0 0 1006 30 23 000 01 0 0 0 0 1006 30 25 000 01 0 0 0 0 1006 30 27 000 _____ 1006 30 42 000 01 0 0 0 0 1006 30 44 000 01 0 0 0 0 100630 46 000 01 0 0 0 0 1006 30 48 000      1006 30 61 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 61 900 01 0 0 0 0 04 0 0 0 0 1006 30 63 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 63 900 01 0 0 0 0 04 0 0 0 0 1006 30 65 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 65 900 01 0 0 0 0 04 0 0 0 0 1006 30 67 100      1006 30 67 900      1006 30 92 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 30. 1 . 93No L 22/42 Official Journal of the European Communities (ECU/tonne)  . , - . ... Current 1st period 2nd period 3rd period Product code Destination 0 2 3 4 5 1006 30 92 900 01 0 0 0 0 04 0 0 0 0 1006 30 94100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 94 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 96 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 96 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 98 100      1006 30 98 900      1006 4000 000      (') The destinations are identified as follows : 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Zones I, II, III, VI, Ceuta and Menila, 03 Zones IV, VII c), Canada and zone VIII, except Suriname, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87. 05 Restitution laid down in accordance with the procedure of Article 9 (4) of Regulation (EEC) No 891 /89, as amended, for a quantity of 5 000 tonnes of bleached rice designated for Algeria. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).